NICOLACaseT. HANNA
               2:19-cr-00313-SVW Document 59 Filed 06/01/20 Page 1 of 1 Page ID #:230
United States Attorney
CHRISTOPHER D. GRIGG
Chief, National Security Division
Assistant United States Attorney
REEMA M. EL-AMAMY (CBN 237743)
Assistant United States Attorney
Terrorism and Export Crimes Section

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              19-CR-00313-SVW
                                              PLAINTIFF(S)
                 v.
MARK STEVEN DOMINGO,
                                                                        NOTICE OF MANUAL FILING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
          The above-mentioned cause of action has been designated as an electronically filed case. In accordance
with General Order 06-07 and Local Rule 5-4 the following document(s) or item(s) will be manually filed.
     List Documents:
GOVERNMENT’S MOTION IN LIMINE TO LIMIT DR. MARC SAGEMAN’S TESTIMONY AND, IN
THE ALTERNATIVE, TO HOLD A DAUBERT HEARING; DECLARATION OF REEMA M.
EL-AMAMY, AND APPLICATION AND PROPOSED ORDER TO SEAL UNDER SEAL DOCUMENT
          Document Description:
          G      Administrative Record
          G      Exhibits
          G      Ex Parte Application for authorization of investigative, expert or other services pursuant to the
                 Criminal Justice Act (pursuant to Local Rule 79-5.4(h)
          ✔
          G      Other


          Reason:
          ✔
          G      Under Seal
          G      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          G      Electronic versions are not available to filer
          G      Per Court order dated
          G      Manual Filing required (reason):


June 1, 2020                                                      REEMA M. EL-AMAMY
Date                                                              Attorney Name
                                                                  United States of America
                                                                  Party Represented
Note: File one Notice in each case, each time you manually file document(s).
G-92 (02/07)                                   NOTICE OF MANUAL FILING
